NO. 12-15-00099-CR

                         IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

DARRIAN DEWAYNE JOHNSON JR.,                    §      APPEAL FROM THE 2ND
APPELLANT

V.                                              §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                        §      CHEROKEE COUNTY, TEXAS

                                 MEMORANDUM OPINION
                                     PER CURIAM
       Darrian DeWayne Johnson Jr. appeals his conviction for possession of a controlled
substance. Appellant’s counsel filed a brief in compliance with Anders v. California, 386 U.S.
738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), and Gainous v. State, 436 S.W.2d 137 (Tex. Crim.
App. 1969). We affirm.


                                         BACKGROUND
       Appellant was charged by indictment with the offense of possession of a controlled
substance, namely, cocaine, in an amount of less than one gram, a state jail felony. Appellant
pleaded “guilty” to the offense charged in the indictment. Appellant and his counsel signed
various documents in connection with his guilty plea, including a stipulation of evidence and
judicial confession in which Appellant swore, and judicially confessed, to the offense alleged in
the indictment, and admitted that he committed each and every element alleged in the indictment
and that he was guilty as charged. The trial court accepted Appellant’s plea, found the evidence
was sufficient to support a finding of Appellant’s guilt, deferred further proceedings without
entering an adjudication of guilt, and ordered that Appellant be placed on deferred adjudication
community supervision for four years.
         Later, the State filed a motion to adjudicate, alleging that Appellant had violated the
terms of his community supervision. At the hearing, the State abandoned paragraph 15 of its
motion. Appellant pleaded “not true” to the allegations in paragraphs 11, 12, 13, 14, 22, 24, 29,
and 30, and “true” to the remaining paragraphs. After a hearing, the trial court found the
allegations to be “true,” granted the State’s motion, adjudged Appellant guilty of possession of a
controlled substances, namely, cocaine, in an amount of one gram or less, and assessed his
punishment at two years in a state jail facility. This appeal followed.


                             ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
         Appellant’s counsel filed a brief in compliance with Anders and Gainous, stating that he
has diligently reviewed the appellate record and is of the opinion that the record reflects no
reversible error and that there is no error upon which an appeal can be predicated. From our
review of counsel’s brief, it is apparent that counsel is well acquainted with the facts in this case.
In compliance with Anders, Gainous, and High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App.
1978), counsel’s briefs present a chronological summation of the procedural history of the case,
and further states that counsel is unable to raise any arguable issues for appeal. We have
reviewed the record for reversible error and have found none.1 See Bledsoe v. State, 178 S.W.3d
824, 826-27 (Tex. Crim. App. 2005).


                                                   CONCLUSION
         As required, Appellant’s counsel has moved for leave to withdraw in the case. See In re
Schulman, 252 S.W.3d 403, 407 (Tex. Crim. App. 2008) (orig. proceeding); Stafford v. State,
813 S.W.2d 503, 511 (Tex. Crim. App. 1991). We agree with Appellant’s counsel that the
appeal is wholly frivolous. Accordingly, we grant counsel’s motion for leave to withdraw, and
affirm the trial court’s judgment. See TEX. R. APP. P. 43.2.
         Counsel has a duty to, within five days of the date of this opinion, send a copy of the
opinion and judgment to Appellant and advise him of his right to file a petition for discretionary
review. See TEX. R. APP. P. 48.4; In re Schulman, 252 S.W.3d at 411 n.35. Should Appellant


         1
            Counsel for Appellant certified that he provided Appellant with a copy of his brief and informed
Appellant that he had the right to file his own brief. Appellant was given time to file his own brief, but the time for
filing such brief has expired and we have received no pro se brief.




                                                          2
wish to seek further review of this case by the Texas Court of Criminal Appeals, he must either
retain an attorney to file a petition for discretionary review or he must file a pro se petition for
discretionary review.        See In re Schulman, 252 S.W.3d at 408 n.22.         Any petition for
discretionary review must be filed within thirty days from the date of either this opinion or the
day the last timely motion for rehearing was overruled by this court. See TEX. R. APP. P. 68.2(a).
Any petition for discretionary review must be filed with the Texas Court of Criminal Appeals.
See TEX. R. APP. P. 68.3.            Any petition for discretionary review should comply with the
requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4;
In re Schulman, 252 S.W.3d at 408 n.22.
Opinion delivered July 20, 2013.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




                                                          3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             JULY 20, 2016


                                         NO. 12-15-00099-CR


                             DARRIAN DEWAYNE JOHNSON JR.,
                                       Appellant
                                          V.
                                 THE STATE OF TEXAS,
                                       Appellee


                                  Appeal from the 2nd District Court
                           of Cherokee County, Texas (Tr.Ct.No. 18851)

                        THIS CAUSE came to be heard on the appellate record and brief filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.